Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 3, 5, 8 – 13, 16 – 22, the cited prior art of record fails to disclose, in combination with all of the limitations and taking into consideration the discussion of the application during the interview held on 06/01/22, a method/central controller/power plant for a wind turbine generator having individual power set points and obtaining a fatigue level indicative of accumulated fatigued level of the mechanical components of the power unit and obtaining a power level indicative of the maximum power that can be produced by the power unit and determining a prioritized list based on the fatigue levels or the power levels and based on the power units being prioritized based on the fatigue levels determining a difference between the power level of a fist unit and the power level of a second unit located at a lower priority in the list than the first unit and based on the units being prioritized based on the power levels, determining a second difference between the fatigue level of a first unit and a second unit and changing an order of the first power unit and the second power unit in the prioritized list based on the first difference or second difference to produce an adjusted prioritized list and determining power set points for the power units based on the prioritization of the power units in the adjusted priority list.
It would not have been obvious to use and combined a third/fourth reference in order to meet all of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 16, 2022